Pleas, General Issue, and Statute of Limitations.
Exception to the instructions given by the Court to the jury, upon the Statute of Limitations.
Upon this part, his Honor charged the jury, that the rule in relation to evidence, which existed in capital, and existed in all criminal cases, did not apply to such cases, to wit, that the jury must be satisfied, beyond arational doubt; that in capital cases, the jury were not at liberty to find against a defendant, if, allowing the evidence to be true, there was any hypothesis, consistent with the defendant's innocence, or where there was any, the slightest, rational doubt of the truth of the evidence. But in civil cases, the jury might weigh the evidence and give their verdict for the side on which the evidence preponderated, looking to all the facts of the case; but they must be satisfied, before they could find for the plaintiff, that the words were spoken within six months, before the bringing of the action.
The jury found a verdict for the plaintiff, and the defendant moved for a rule for a venire de novo. Rule discharged and Judgment. Appeal to this Court.
The defendant's counsel moved the Court to charge that "before the jury could find for the plaintiff, they must be satisfied, beyond a rational doubt, that the words were spoken within six months before the bringing of the action." His Honor refused so to charge, but told the jury that before they could find for the plaintiff, they must be satisfied that the words were spoken within six months before the bringing of the action. For this the defendant excepts. There is no error.
The party affirming a fact must prove it to the satisfaction of the jury, because the "onus probandi" is upon him. If he does prove it to the satisfaction of the jury, it is settled, that, in civil *Page 448 
actions, he is entitled to a verdict in his favor, upon the issue. We are not called on here to say, how far a different rule has been adopted in capital cases. Where the evidence is circumstantial, it is admitted to be proper "in favorem vitae," for the Court to instruct the jury, that if there be any hypothesis consistent with the prisoner's innocence, they should find him "not guilty;" that is, if the circumstances proven may all be true, and still the prisoner be not guilty, they should acquit.
How far "in favorem vitae" this matter is to be extended, so as to require the Court in a capital case, when the evidence of guilt is direct, to charge the jury that they must be satisfied, beyond a rational doubt: that is, that they should not have a rational doubt of the truth of the evidence, or credibility of the witnesses, we are not now to say. Suffice it, in civil cases, if the jury are satisfied, from the evidence, that an allegation is true in fact, it is their duty so to find, and they should be so instructed.
Judgment affirmed.